



COURT OF APPEAL FOR ONTARIO

CITATION:
Maynard
    v. Mississippi Mills (Municipality), 2021 ONCA 639

DATE: 20210922

DOCKET: C68881

Benotto, Brown and Harvison Young JJ.A.

BETWEEN

Steve Maynard

Applicant (Appellant)

and

The Corporation of the Municipality of
    Mississippi Mills

Respondent (Respondent)

Steve Maynard, acting in person

Tony Fleming and Lisa Scheulderman, for the respondent

Heard: September 9, 2021 by video conference

On appeal from the
    order of Justice Martin S. James of the Superior Court of Justice, dated
    October 29, 2020, with reasons at 2020 ONSC 6643.

REASONS FOR DECISION

[1]

The appellant, Steve Maynard, appeals the application judges dismissal,
    pursuant to r. 21.01(1)(b) of the
Rules of Civil Procedure
, of
    his application to quash five municipal by-laws.

[2]

The Local Planning Appeal Tribunal (the LPAT) was one of the
    predecessor tribunals to the new Ontario Land Tribunal, which was established
    in June 2021:
Ontario Land Tribunal Act,
2021, S.O. 2021, c. 4, Sch. 6.

[3]

Section 11(1) of the now repealed
Local Planning Appeal Tribunal
    Act,
2017
, S.O. 2017, c.
    23, Sch. 1, provided that the LPAT had exclusive jurisdiction in all cases and
    in respect of all matters in which jurisdiction was conferred on it by the
Local
    Planning Appeal Tribunal Act,
2017 or by any other general or special Act.
    (A similar provision is now found in s. 8(1) of the
Ontario Land Tribunal
    Act,
2021 regarding the consolidated Ontario Land Tribunal.)

[4]

The
Planning Act
, R.S.O. 1990, c. P.13, provides that an appeal
    lies to the Ontario Land Tribunal (formerly the LPAT) following a council
    giving written notice of the passing of a by-law: s. 34(19). Section 34(19.0.1)
    provides that:

If the appellant intends to argue that the by-law is
    inconsistent with a policy statement issued under subsection 3 (1), fails to
    conform with or conflicts with a provincial plan or fails to conform with an
    applicable official plan, the notice of appeal must also explain how the by-law
    is inconsistent with, fails to conform with or conflicts with the other
    document.

[5]

That is precisely the basis of Mr. Maynards challenge to the by-laws.
    His notice of application alleges that the by-laws are inconsistent with
    provisions of Provincial Policy Statement, 2014 and fail to conform to the
    Mississippi Mills Community Official Plan. Given the basis upon which Mr.
    Maynard challenges the by-laws, we see no error in the application judges
    conclusion that it is plain and obvious that a challenge to the impugned
    by-laws falls within the exclusive jurisdiction of the LPAT (now the Ontario
    Land Tribunal) and, consequently, the appellants application could not succeed:
    see
Country Pork Ltd. v. Ashfield (Township)
(2002)
, 60 O.R. (3d) 529 (C.A.), at para.
    32. We see nothing in the case management decision of the LPAT in
Grabe v.
    Ottawa (City)
, 2019 CanLII 107083 (ON LPAT) that contains any
    suggestion to the contrary about the jurisdiction of the LPAT, now the Ontario
    Land Tribunal: see, in particular, paras. 3, 6 and 13.

[6]

The appeal is dismissed.

[7]

Mr. Maynard shall pay the respondent its costs of the appeal fixed in
    the amount of $1,500, inclusive of disbursements and applicable taxes.

M.L. Benotto J.A.

David Brown J.A.

Harvison Young J.A.


